The defendant was convicted of possessing non-tax-paid whisky. The evidence for the State amply authorized the verdict. The defendant failed to offer any testimony, but made a statement denying his guilt. A witness for the State testified that he bought whisky from the defendant on or about the date alleged in the accusation, and other witnesses testified that the whisky was non-tax-paid whisky. The evidence, therefore, was not wholly circumstantial, and the contention of the defendant that it was wholly circumstantial is untenable. Under the facts of the case, the special assignments of error are without merit. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
     DECIDED NOVEMBER 29, 1944. REHEARING DENIED DECEMBER 13, 1944.